                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANTONIO ALEXANDER McGEE,

               Plaintiff,

               v.                                       CASE NO. 19-3048-SAC

A. LAWLESS, et al.,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Antonio Alexander McGee is hereby required to show good cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is

also given an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). The Court

granted Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges in his Complaint that on September 30, 2018, he was told by E. Peppiatt

that he needed proof regarding his eyeglasses and when he tried to show her proof she told him

to go back to his cell. Plaintiff was in the “medline” at the time and asked Peppiatt if she was

denying his meds. She said “no” and told Plaintiff to either go to his cell or cuff up. When

Plaintiff asked her again, she told “the CO” to cuff Plaintiff. Plaintiff alleges that they used force

to cuff him and made him walk bent over, so Plaintiff “pulled away to tell him that he was

                                                  1
hurting [him].” Peppiatt told the CO to take Plaintiff to the ground. Plaintiff alleges that he

“struggled from the pain.” Plaintiff alleges that they did not lock the cuffs and the pain caused

Plaintiff to keep yelling at them and trying to look at their faces for help. When Plaintiff turned

to face the CO he was knocked out with an elbow strike to the face. Plaintiff woke up naked on

the ground and “they” took him to a cell that had another inmate’s property in it, so they took

him back to the wall where the CO hit him with the elbow strike. His cuffs were never loosened

until they were taken off of Plaintiff.

       As Count I, Plaintiff claims that he was “kidnapped” when he was cut out of his clothes

and made to walk up and down the run twice before being placed in a room. As Count II,

Plaintiff claims that he was subjected to excessive force when his hand cuffs were not locked and

he was hit in the face with an elbow strike. As Count III, Plaintiff claims “malicious injury (ill

will) mental oppression,” claiming that his clothes were cut off and he was forced to walk bent-

over to de-humanize him.

       Plaintiff names as Defendants: A. Lawless, CO at HCF; P. Jones, CO at HCF; E.

Peppiatt, CO at HCF; W. Widener, CO at HCF; M. Wagner, CO at HCF; A. Wilson, CO at HCF;

and S. Ashford, CO at HCF. Plaintiff seeks compensatory and punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).



                                                2
        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A

court liberally construes a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the

court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New



                                                   3
Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Supplements

       Plaintiff has filed seven supplements after filing his Complaint at Doc. 3. See Docs. 6, 8,

10, 11, 12, 13, 14. The supplements are largely incomprehensible and duplicative, with

references to various irrelevant statutes, rules, regulations and case law.         Plaintiff attaches

grievance responses regarding an unrelated incident and a property damage claim. Plaintiff also

attaches documentation from a disciplinary hearing showing he received a disciplinary report for

the incident alleged in his Complaint and was found guilty on two of the charges. It shows that

Plaintiff testified at the disciplinary hearing that he did not threaten staff during the incident, but

was “cussing them out,” turned his head, and after he was struck he “got a little aggressive



                                                  4
again.” (Doc. 12, at 3.)

       Plaintiff is cautioned that additional defendants and/or claims must be added through a

proper amended complaint. To add claims, significant factual allegations, or change defendants,

a plaintiff must submit a complete amended complaint. See Fed. R. Civ. P. 15. An amended

complaint is not simply an addendum to the original complaint, and instead completely

supersedes it. Therefore, any claims or allegations not included in the amended complaint are no

longer before the court.

       2. Kidnapping

       Plaintiff alleges that defendants kidnapped him by taking him from one area of the

facility to another. Plaintiff is incarcerated and any claim that he is being kidnapped by being

moved within the facility is frivolous and subject to dismissal.

       3. Excessive Force

       Plaintiff fails to state a claim of excessive force under the Eighth Amendment’s Cruel and

Unusual Punishments Clause. See Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir.

2014) (stating that “claims of excessive force involving convicted prisoners arise under the

Eighth Amendment”).        The Eighth Amendment’s prohibition against “cruel and unusual

punishments” applies to the treatment of inmates by prison officials. See Whitley v. Albers, 475

U.S. 312, 319–21 (1986). Prison officials violate inmates’ Eighth Amendment rights when they

subject them to the “unnecessary and wanton infliction of pain.” Id. at 319. “[W]henever prison

officials stand accused of using excessive physical force in violation of the Cruel and Unusual

Punishments Clause, the core judicial inquiry is . . . whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 6–7 (1992) (citation omitted). “The Eighth Amendment’s prohibition of



                                                 5
‘cruel and unusual’ punishments necessarily excludes from constitutional recognition de minimis

uses of physical force, provided that the use of force is not of a sort ‘repugnant to the conscience

of mankind.’” Id. at 9–10.

        Plaintiff alleges that a CO put handcuffs on Plaintiff that were too tight and then struck

him with an elbow strike when Plaintiff turned to face the CO. Not every isolated battery or

injury to an inmate amounts to a federal constitutional violation. See id. at 9 (stating that not

“every malevolent touch by a prison guard gives rise to a federal cause of action.”) (citing

Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or shove, even if it may

later seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional

rights”)). Plaintiff’s excessive force claim is subject to dismissal.

       4. Personal Participation

       Plaintiff alleges that Defendant Peppiatt asked him for proof regarding his eye glasses

and then asked a CO to cuff Plaintiff and take him down when he continued to question her.

Plaintiff mentions no other defendants in the body of his Complaint. Plaintiff has failed to allege

how each defendant personally participated in the deprivation of his constitutional rights, and

appears to rely on the supervisory status of some of the defendants. An essential element of a

civil rights claim against an individual is that person’s direct personal participation in the acts or

inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66

(1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d

1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . .

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”). As a result, a plaintiff is



                                                  6
required to name each defendant not only in the caption of the complaint, but again in the body

of the complaint and to include in the body a description of the acts taken by each defendant that

violated plaintiff’s federal constitutional rights.

        Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

        5. Damages

        Plaintiffs seeks punitive damages, which “are available only for conduct which is ‘shown

to be motivated by evil motive or intent, or when it involves reckless or callous indifference to

the federally protected rights of others.’” Searles, 251 F.3d at 879 (quoting Smith v. Wade, 461

U.S. 30, 56 (1983)).      Plaintiff presents no plausible basis for a claim of punitive damages

because he alleges no facts whatsoever establishing that any defendant acted with a sufficiently

culpable state of mind. Plaintiff’s request for punitive damages is subject to dismissal.




                                                      7
IV. Response and/or Amended Complaint Required

          Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

          IT IS THEREFORE ORDERED THAT that Plaintiff is granted until August 2, 2019,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until August 2, 2019, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (19-3048-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          8
IT IS SO ORDERED.

Dated in Topeka, Kansas, on this 9th day of July, 2019.

                                   s/ Sam A. Crow
                                   Sam A. Crow
                                   U.S. Senior District Judge




                                     9
